   4:20-cr-03078-RGK-CRZ Doc # 20 Filed: 12/16/20 Page 1 of 1 - Page ID # 38




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   4:20CR3078
         vs.
                                                                     ORDER
DALE ROBERSON,

                      Defendant.


       For the reasons stated in General Orders 2020-14, 2020-15 and 2020-16, regarding
continuances due to Novel Coronavirus and COVID-19 Disease,

         IT IS ORDERED that:

         (1)   The trial of this matter is continued until further order of the court.

         (2)   This matter is referred to Magistrate Judge Zwart for rescheduling trial.

        (3)    The ends of justice and public health considerations served by continuing
the trial outweigh the interests of the public and the defendant in a speedy trial, and the
time between December 16, 2020 and the new trial date, shall be deemed excludable time
in any computation of time under the requirements of the Speedy Trial Act, because
although counsel have been duly diligent, additional time is needed to adequately prepare
this case for trial and to protect the public, court, parties, and counsel from illness. 18
U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as provided under this
court’s local rules will be deemed a waiver of any right to later claim the time should not
have been excluded under the Speedy Trial Act.

         (4)   The Clerk of Court shall provide a copy of this order to Magistrate Judge
Zwart.

         December 16, 2020.                 BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
